Exhibit 10.3

 

Berkshire Hills Bancorp, Inc.
Executive Compensation Agreement

 

Tara G. Corthell

 

Overview:

 

As you know, Berkshire Hills Bancorp, Inc. (“Berkshire”) has entered into an
Agreement and Plan of Merger between Berkshire and Hampden Bancorp, Inc.
(“Hampden”), dated as of November 3, 2014. This agreement describes your current
agreement and the agreement for your future compensation.

 

Current Arrangements:

 

·               Change in Control Agreement - Your change in control agreement
provides for a lump sum cash payment equal to one (1) times your prior five-year
“annual compensation” (as defined in the change in control agreement) and up to
18 months of continued health, dental and disability insurance at no cost to
you, if following a Change in Control your employment is terminated Without
Cause or With Good Reason. In addition, if you are offered employment that is
comparable in terms of compensation and responsibilities, and you remain
employed for six (6) months, you will receive a lump sum payment equal to 3
months base salary.

 

·               You are also subject to certain non-solicitation obligations for
six (6) months following your termination of employment under the change in
control agreement.

 

Proposed Compensation Arrangements:

 

·               Effective on the closing date of the merger, you will be
employed by Berkshire in a Senior Finance Position. Your initial base salary
will be $150,000, and it is agreed that you will primarily be working in a
Springfield location, but you understand that periodic travel to Pittsfield will
be a requirement of the job.

 

·               Effective on the closing date of the merger, you will
participate in Berkshire’s change in control severance plan on similar terms as
other similarly situated officers (and with the same change in control multiple
as provided under your current agreement).

 

·               Effective on the closing date of the merger, you will receive a
stay bonus of $100,000 payable in cash.

 

·               If at any time during the first six months following the closing
date of the merger, your employment with Berkshire is terminated as a result of
a mutual decision between the parties for any reason other than cause, or after
completing six months of employment with Berkshire, you decide unilaterally
within five business days to resign for any reason, Berkshire will pay you
$45,000 provided that you will be subject to the same non-solicitation
restrictions as provided in your current change in control agreement for six (6)
months.

 

--------------------------------------------------------------------------------


 

·               You will receive a minimum annual performance bonus of $50,000
for each of the first two years following the closing date of the merger (for
total aggregate bonuses of $100,000), assuming you are still employed by
Berkshire on each one-year anniversary from the closing date of the merger (for
two years) payable one-half in cash and one-half in the form of restricted stock
that will vest over three years, with one-third vesting each year. If Berkshire
terminates your employment during the first two years following the closing date
of the merger for a reason other than cause (as such term is defined in
Berkshire’s employment agreement with its President and Chief Executive
Officer), you will receive the minimum annual performance bonus of $50,000 that
would otherwise have been paid to you for that year (as if you had remained
employed on the applicable anniversary date of the merger), and you will forfeit
any subsequent performance bonuses.

 

·               You will agree to add an automatic limitation to your change in
control agreement, so that amounts and benefits payable to you in connection
with the change in control will be automatically limited so as not to permit any
excess parachute payments under Section 280G of the Internal Revenue Code of
1986, as amended (the “Code”).

 

·               Hampden will terminate your change in control agreement prior to
the effective time of the merger, and you will not receive any payment or
benefits under the agreement. You will provide any consents that may be
required.

 

·               Effective October 31, 2014, you agree that any compensation
resulting from the exercise of stock options and/or the sale of stock received
upon such stock option exercise will not be included in the definition of
“annual compensation” under your change in control agreement for purposes of
determining cash severance that may be due in connection with a change in
control.

 

·               All payment amounts are subject to adjustment depending on final
tax calculations, confirmation of 2010 through 2014 compensation and are subject
to applicable tax withholding. All payments of deferred compensation will be
subject to a six-month delay if and to the extent necessary and advisable to
avoid additional taxes and penalties under Section 409A of the Code.

 

·               Berkshire makes no representation and warranties with respect to
excess parachute payments under Section 280G of the Code and does not undertake
any liability or indemnification with respect to any related taxes.

 

[Remainder of page left intentionally blank]

 

--------------------------------------------------------------------------------


 

A C C E P T E D

 

BERKSHIRE HILLS BANCORP, INC.

 

 

 

 

 

 

By

 

 

 

 

/s/ Linda A. Johnston

 

12-11-14

 

Linda A. Johnston, Executive

 

Date

 

Vice President – Human Resources

 

 

 

By signing below, you agree that this Agreement will be binding upon you, will
take effect on the Closing Date, and will as of such date supersede any other
employment, severance, change of control or related agreements between the
undersigned executive and Hampden and its affiliates. The parties agree to work
in good faith to document the terms of this Agreement into one or more written
documents consistent with the terms set forth herein. In the event that the
Merger Agreement is terminated prior to the occurrence of the Closing Date, this
Agreement shall become null and void and of no effect.

 

 

By

 

 

 

 

/s/ Tara G. Corthell

 

12/11/14

 

Tara G. Corthell

 

Date

 

--------------------------------------------------------------------------------